Citation Nr: 1235801	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  95-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for birth defects, to include sinus and skin disabilities, in the Veteran's child. 

2.  Entitlement to service connection for a skin disease. 

3.  Entitlement to an increased rating for a lumbosacral strain with degenerative disc disease, currently rated 40 percent disabling. 

4.  Entitlement to an increased rating for degenerative arthritis of the right shoulder, rated as 20 percent disabling prior to September 26, 2007; and 30 percent disabling since that date. 

5.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, currently rated as 10 percent disabling. 

6.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity, currently rated as 10 percent disabling. 

7.  Entitlement to an increased rating for degenerative arthritis of the right elbow, currently rated 10 percent disabling. 

8.  Entitlement to an increased rating for degenerative arthritis of the left knee, currently rated 10 percent disabling. 

9.  Entitlement to an increased rating for degenerative arthritis of the right knee, currently rated 10 percent disabling. 

10.  Entitlement to an increased rating for nasal congestion/chronic sinusitis, currently rated 10 percent disabling. 

11. Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to February 7, 2009.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991. 

These matters come before the Board of Veterans' Appeals (Board) from September 1996, February 2008 and March 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In the September 1996 decision, the RO granted an increased 10 percent disability rating for a lumbar strain, effective February 23, 1994.  In the February 2008 decision, the RO denied entitlement to an increased rating in excess of 20 percent for degenerative arthritis of the right shoulder.  In the March 2010 rating decision, the RO denied the remaining issues on appeal, with the exception sinusitis where it increased the disability rating to 10 percent. 

In October 1998, the Board remanded the issue of entitlement to an increased rating for a lumbosacral strain for further development. 

In August 1999, the RO granted an increased 20 percent disability rating for a lumbosacral strain, effective July 31, 1996. 

In September 2000 and February 2004, the Board remanded the issue of entitlement to an increased rating for a lumbosacral strain for further development. 

The September 2000 Board decision also denied entitlement to service connection for a skin disability.  However, additional service personnel records pertinent to the claim were associated with the claims file in September 2009.  These records were in existence at the time of the September 2000 decision.  If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  Given the new service records, the claim must be reconsidered without regard to the previous denial.  38 C.F.R. § 3.156(c).  

In March 2004, the Appeals Management Center (AMC) granted an increased, 40 percent, disability rating for a lumbosacral strain with degenerative disc disease, effective March 27, 2003. 

In January 2005, the Board again remanded the issue of entitlement to an increased rating for lumbosacral strain with degenerative disc disease for further development. 

In February 2006, the Board granted an increased 40 percent disability rating, from July 31, 1996 to March 26, 2003, and denied entitlement to an increased rating in excess of 40 percent since March 27, 2003 for a lumbosacral strain with degenerative disc disease.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). 

In May 2007, the Court vacated the Board's February 2006 decision and remanded the case for readjudication in compliance with directives specified in a Joint Motion filed by counsel for the Veteran and VA.  In September 2007, the Board remanded the issue of entitlement to an increased rating for a lumbosacral strain with degenerative disc disease for further development. 

In December 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript has been associated with his claims folder. 

In April 2010, the RO granted service connection for radiculopathy of the right and left lower extremities and awarded initial 10 percent disability ratings, both effective September 12, 2008.  These determinations are also on appeal as part of the claim for an increased rating for a lumbosacral strain with degenerative disc disease.  At that time, the RO also granted a TDIU, effective February 7, 2009.  However, the issue of entitlement to a TDIU prior to this date remains before the Board as part of the increased rating claims. 

The April 2010 rating decision also increased the right shoulder disability rating from 20 to 30 percent, effective September 26, 2007.

In August 2011, the Board remanded the issues of increased ratings for the low back and right shoulder as well as entitlement for TDIU for further development.  The remaining issues were remanded for issuance of a statement of the case, which was done in October 2011.  The Veteran filed a substantive appeal the following month.  

The Veteran, through his representative, filed a claim for entitlement to service connection for cyclical vomiting syndrome in March 2012.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for skin disease, entitlement to a rating in excess of 30 percent for degenerative arthritis of the right shoulder, entitlement to increased ratings for degenerative arthritis of the right elbow, left knee and right knee and entitlement to TDIU prior to February 7, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no statute authorizing payments for birth defects of the child of a veteran based on the parent's exposure to environmental hazards in the Gulf War or any other disease or injury of a parent with service from December 1990 to May 1991.  

2.  The Veteran's service-connected lumbosacral strain with degenerative disc disease is manifested by limitation of motion and pain without pronounced intervertebral disc disease, ankylosis, incapacitating episodes, or neurologic impairment other than that associated with radiculopathy of the right and left lower extremities.  

3.  During flare-ups the Veteran's service-connected right shoulder disability causes limitation of right arm motion to 25 degrees or less from the side without ankylosis or deformity, nonunion, malunion or frequent dislocation. 

4.  From August 4, 2004, radiculopathy of the Veteran's right lower extremity has approximated moderate incomplete paralysis of the sciatic nerve.

5.  From August 4, 2004, radiculopathy of the Veteran's left lower extremity has approximated moderate mild incomplete paralysis of the sciatic nerve.

6.  The Veteran's service-connected nasal congestion/chronic sinusitis has been manifested by more than six non-incapacitating episodes per year, but has not been productive of chronic osteomyelitis, or required repeated surgeries.  


CONCLUSIONS OF LAW

1.  There is no legal entitlement to compensation for birth defects of the Veteran's child, claimed on the basis of the Veteran's active service.  38 U.S.C.A. §§ 1110, 1117, 1815, 1821 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317, 3.814, 3.815 (2011). 

2.  The criteria for entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease have not been met, except for the additional compensation provided for lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 5293 (2002 & 2003); Diagnostic Codes 5235-5243 (2011).  

3.  The criteria for entitlement to a 40 percent rating, but no higher, for degenerative arthritis of the right shoulder, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. Part 4, Diagnostic Code 5201 (2011).

4.  The criteria for entitlement to a 20 percent rating, but no higher, for radiculopathy of the right lower extremity, have been met, effective August 4, 2004.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Code 8520 (2011).

5.  The criteria for entitlement to a 20 percent rating, but no higher, for radiculopathy of the left lower extremity, have been met, effective August 4, 2004.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Code 8520.

6.  The criteria for entitlement to a 30 percent rating, but no higher, for nasal congestion/chronic sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Code 6513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements of 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In letters dated in January 2005, January 2008, October 2008 and August 2011, the RO notified the Veteran of the evidence needed to substantiate his claims.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the VCAA letters complied with this requirement. 

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the January 2008, October 2008 and August 2011 letters. 

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant. 

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id. 

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation--e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id. 

The Veteran has been notified of the evidence needed to substantiate the increased rating claims.  He was also notified that medical or lay evidence could be submitted to substantiate his increased rating claims and was provided with specific examples.  The letters stated that the Veteran could submit letters from people who have witnessed how the claimed disabilities affected the Veteran. 

The letters explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment. 

Although there was a timing deficiency in that the letters were provided after the initial adjudication of the claim for increased ratings.  This timing deficiency was cured by readjudication of the claim in a February 2012 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The RO has obtained all identified post-service VA treatment records and private medical records.  As discussed in detail below, the RO has sufficiently complied with the Board's prior remands.  Specifically, the RO obtained the Veteran's Social Security Administration (SSA) records as well as records from United Hospital Center as directed in the August 2011 Board remand.  

The RO also attempted to obtain records from North Marion Family Chiropractic as directed by the Board.  However, a December 2011 Report of Contact showed that no records were available due to flooding.  Nevertheless, it does appear that some records had been previously submitted in May 2009 by the Veteran.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Pursuant to the Joint Motion for Remand, the Board remanded the case in September 2007 to afford the Veteran an RO hearing, which was done in December 2008.  In compliance with the remand, the Veteran was afforded VA examinations in September 2008 and May 2009.  In a May 2011 statement, the Veteran's representative argued that the September 2008 VA examination was inadequate because the examiner provided a conclusory statement with no rationale and did not review the Veteran's private treatment records.  However, the examination report indicates that the claims file and medical records were reviewed and the examiner describes the Veteran's low back disability and associated neurological abnormalities in sufficient detail for rating purposes.   

In any event, the Veteran was afforded a new VA examination in May 2009 with respect to all the disabilities on appeal.  There has been no contention that this examination was inadequate.  The VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the disabilities on appeal in detail sufficient to rate the disabilities in accordance with applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The Veteran has not asserted, and the evidence does not show, that his disabilities have worsened since the May 2009 examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds that the current examination is adequate for rating purposes. 

The September 2007 remand also directed that the claim for an increased rating for a low back disability be referred to VA's Director of Compensation and Pension.  This directive was done in March 2010.  

The Board has remanded the issue of an increased rating for a low back disability in October 1998, September 2000, February 2004 and January 2005 to request all outstanding treatment records, afford the Veteran a VA examination and issue a supplemental statement of the case.  This development has occurred.  The most recent Board remand was for additional efforts to obtain private treatment records; and Social Security Administration records.  In August 2011, the RO asked the Veteran to complete releases to obtain the private treatment records.  A negative response was received from one care provider and records were obtained from the other.  The SSA records were obtained.  Supplemental statements of the case were issued.  

As discussed above, there has been substantial compliance with the Board's duty to assist directives set forth in the September 2007 and August 2011 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).     

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Service Connection for Birth Defects of Veteran's Child

The Veteran asserts that his child's birth defects, including skin and sinus problems, are due to his exposure to environmental hazards in the Gulf War.  Nevertheless, current statutes and regulations do not provide for the award of compensation for birth defects in children that have been alleged or shown by the evidence to have resulted from a Veteran's service in Southwest Asia during the Persian Gulf era or any other service other than Vietnam.  See 38 U.S.C.A. §§ 1110, 1117, 1815, 1821; 38 C.F.R. §§ 3.303, 3.317, 3.814, 3.815.

The Board may not grant a benefit that the Veteran is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, Congress enacts federal laws authorizing monetary benefits, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the claim of entitlement to VA compensation for birth defects of the Veteran's child must be denied as a matter or law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


III.  Increased Rating Issues

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Pain without additional functional limitation cannot serve as the basis for a rating above the minimum level.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf.  38 C.F.R. § 4.59.  

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Lumbosacral strain with Degenerative Disc Disease

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the Diagnostic Codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

The AOJ addressed the amendments in its April 2010 and February 2012 supplemental statements of the case.  Therefore, the Board may also consider these amendments without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Diagnostic Codes 5292 for limitation of motion of the lumbar spine and Diagnostic Code 5295 for lumbosacral strain in effect prior to September 26, 2003 only allowed for a maximum 40 percent schedular rating.  

Under Diagnostic Code 5293 in effect prior to September 23, 2002, a 40 percent rating is in order when disability is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. 

Under Diagnostic Code 5293 in effect from September 23, 2002 to September 26, 2003, a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that neurologic abnormalities are evaluated separately. 

Under the revised general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran was afforded a VA examination in November 1995.  He denied any numbness in his legs.  He had aching in his lower back.  Gait and station were normal.  Range of motion was 80 degrees flexion, 20 degrees extension and 20 degrees lateral each.  Straight leg raising test was negative.  No trigger or tender points were elicited.  On neurological testing, strength was 5/5 in the lower extremities.  There was no sensory loss in the lower extremities.  Knee and ankle reflexes were decreased.  He was able to walk on his toes as well as his heels.  He could tandem walk and perform deep knee bend.

At a July 1996 RO hearing, the Veteran reported back pain and missing approximately two to three weeks of work due to his back disability.  

He was afforded another VA examination in August 1996.  Range of motion testing showed 90 degrees flexion, 20 degrees extension.  Pulses were present in both ankles.  Reflexes in knees and ankles were active and equal bilaterally.  Straight leg raising was at 58 degrees on the right and at 50 degrees on the left.  A contemporaneous X-ray showed degenerative changes at the T11-T12 level.

Another examination in July 1997 showed that the Veteran reported discomfort in his lower back intermittently without radiation to the extremities.  Range of motion testing was essentially the same.  On neurological testing, strength was normal.  There was no muscle fatigability.  Sensory examination was normal and reflexes were symmetric.  Again, he could walk on his toes and heels and perform deep knee bend.  The examiner observed that the examination was not suggestive of lumbosacral radiculopathy and the range of motion was essentially normal.  

A May 1999 VA examination showed that the Veteran reported pain at 40 degrees of flexion.  He had normal reflexes and sensation.  An X-ray showed that there was a suggestion of slight narrowing of disc space at the level of L4-S1 and T11-T12.  There was mild to moderate hypertropic spur formation at multiple levels.  A November 2000 examination essentially documented the same findings.  An X-ray showed mild degenerative joint disease and some straightening of the lumbar lordotic curvature, which may be due to muscle spasm.    

Another VA examination was done in March 2003.  The Veteran again reported low back pain with no leg radiation.  Flare-ups were caused by bending over.  He indicated that he was a carpenter by trade, but had recently been working in management because he could not do heavy carpentry anymore.  In pertinent part, on physical examination, there was no numbness in the legs and knee and ankle reflexes were 2+.  The diagnosis was degenerative disk disease, lumbar spine, without evidence of herniation.  It was observed that the back disability could significantly limit his functional mobility during flare-ups.  His pain would increase and may cause his condition to deteriorate.  

In an August 4, 2004 statement, the Veteran indicated that his pain was getting worse.  He described difficulty performing his job because he could not go up ladders.  He also reported numbness in his legs and cramps in his feet and legs.  He had been laid off and had not worked for three weeks.  A follow-up VA treatment record in October 2004 also documented these symptoms.  

At a January 2005 VA examination, the Veteran again reported back pain, but now it radiated into his hips and legs.  There had been no physician-prescribed bed rest.  However, after working during the week, the Veteran would spend most of the day in bed on Saturday with a heating pad.  He had not worked since being laid off in July.  

On physical examination, the Veteran's gait was still normal.  He reported discomfort with all aspects of range of motion testing.  Straight leg raising was negative.  Sensation was intact and equal.  Muscle strength was 4/5 and equal bilaterally.  Reflexes were 1+ and equal bilaterally.  A contemporaneous x-ray showed degenerative disc disease L2-3 and generalized degenerative spondylosis.  

A private February 2005 examination showed that the Veteran reported sharp back pain that radiated down both hip joints.  However, on examination, there was no significant sensory-motor deficit and reflexes were equivocal.  

The Veteran was afforded another VA examination in September 2008.  The claims file was reviewed.  The Veteran reported constant pain.  While numbness, paresthesias, weakness and unsteadiness were reported, he expressly denied bowel or bladder incontinence.  

In pertinent part, the Veteran reported weekly flare-ups that lasted a day or two.  However, there had been no doctor prescribed bed rest in the past 12 months.  He also denied radiation of pain to the legs.  Motor examination was normal.  There was no muscle atrophy and muscle tone was normal.  Reflexes of the ankle and knees were 1+ bilaterally.  Flexion was to 50 degrees with pain beginning at zero degrees.  There was active pain on motion and additional loss of motion after repetitive use to 45 degrees.  Extension was to 10 degrees with pain throughout and decreased to seven degrees after repetitive use.    

An MRI showed mild degenerative disc disease most notable at the L2-3 level on the left.  Contact of disc material with lateralizing nerve roots could not be entirely confirmed or excluded.  

The Veteran had worked steadily for the past 12 months in supervisory positions, but it was not full time. He could not physically work as a carpenter anymore.  In the past, he had only worked five to six months per year because no supervisory positions were available.  Significant effects on his occupation were noted.  

With respect to his legs, the Veteran reported intermittent numbness and tingling.  When this occurred, it was hard to walk because he felt as if he did not have a foot.  On examination, sensation to light tough was absent in both great toes.  It was also decreased on the plantar surfaces of both feet.  The examiner diagnosed radiculopathy of the lower extremities due to the low back disability.  

The examiner also opined that the Veteran was unable to perform his usual duties as a carpenter and was currently working as a supervisor with considerable limitations.  The Veteran would not be able to continue to work once the current job was complete and the examiner doubted that he would be able to complete the current job.  
 
At the December 2008 RO hearing, the Veteran reported increasing back pain that affected his ability to work as a carpenter.   

He was afforded another VA examination in May 2009 with the same examiner.  Essentially the same findings were reported as the previous examination, except motor examination was 4/5 and there was no abnormal sensation.  Flexion had decreased to 30 degrees.  It was observed that the Veteran had last worked in January 2009 because he was unable to perform his duties as a carpenter.  

A June 2009 private examination done for SSA purposes showed that the Veteran reported low back pain radiating to the right lower extremity.  The back pain increased with bending and stooping and the Veteran reported that it hurt just to bend to wash his face.  Range of motion findings showed that flexion was limited to 20 degrees.  Motor strength was normal in the left lower extremity, but was 3+ to 4/5 in the right lower extremity.  Decreased sensation to pinprick was reported over the S1 distribution of the right lower extremity.  He was unable to elicit deep tendon reflexes bilaterally.  The right and left leg measurements were the same bilaterally.  The Veteran reported that he was unable to walk on his heels and toes due to increased pain.  

The examiner diagnosed chronic lumbosacral strain with right lumbar radiculopathy.  Walking, bending, squatting, kneeling, crawling, lifting and carrying were limited by low back pain.  

VA treatment records continued to show complaints of back pain, but do not provide any evidence of ankylosis or incapacitating episodes.  A May 2007 record documents 4/5 strength in both lower extremities.  However, sensation was present.  A July 2009 record showed symmetrical strength and intact sensation in the lower extremities.  The Veteran's muscle bulk and tone were also intact.  Reflexes in the knees and ankles were 2+ bilaterally.  An MRI showed L2-3 herniated protrusion disk moderate some central canal and left foraminal encroachment as well as L4-5 bulging disk.  

Since the Veteran has been granted the maximum rating possible under limitation of motion for the lumbar spine under both the old and new criteria, a further analysis under DeLuca, supra, would not result in a higher schedular rating.  See Johnston v. Brown.  

The evidence does not include any reports of unfavorable ankylosis of the lumbar spine.  The May 2009 VA examiner specifically found no evidence of ankylosis.  On all examinations, including VA treatment and the June 2009 private examination, there has been remaining motion and the Veteran has not reported any periods when his spine was fixed in position.  Thus, a 50 percent rating is not warranted under either the old Diagnostic Code 5289 or under the new general rating formula.  

Moreover, the evidence of record does not support a maximum rating of 60 percent under the new Diagnostic Code 5243 for intervertebral disc syndrome.  There has been no evidence indicating physician prescribed bed rest having a total duration of six weeks.  At the most recent VA examination the Veteran expressly denied any incapacitating episodes.  The record does not otherwise report any periods of physician prescribed bed rest.

A maximum 60 percent rating is also not warranted under the old Diagnostic Code 5293 for intervertebral disc syndrome.  As discussed in more detail below, as of August 4, 2004, the Veteran has been awarded separate ratings for radiculopathy of the lower extremities under the new rating formula.  Under the new general formula and the intermediary version of Diagnostic Code 5293, neurological abnormalities are rated separately.  See 38 C.F.R. § 4.71a, Code 5293, effective September 23, 2002.  

Prior to September 23, 2002, the totality of the medical evidence did not show pronounced disc syndrome with persistent symptoms such as sciatic neuropathy, absent ankle jerk or other neurological findings.  There had been no findings of neurological abnormalities, such as diminished strength or sensation, other than one notation of decreased reflexes, associated with the Veteran's low back disability prior to the change in regulations.  

Other than radiculopathy of the lower extremities (discussed below), there have been no reports of neurological abnormalities.  The Veteran expressly denied bowel or bladder incontinence at the most recent VA examinations.  Thus, additional ratings for neurologic impairment are not warranted. 

In conclusion, the preponderance of the evidence is against a rating in excess of 40 percent for the low back disability, other than the separate 20 percent ratings granted below.  As the preponderance of the evidence is against a rating in excess of 40 percent, the benefit-of-the-doubt doctrine does not otherwise apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  

Degenerative Arthritis of the Right Shoulder

The Veteran's service-connected right shoulder disability has been rated by the RO under the provisions of Diagnostic Codes 5003-5201.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5201 provides the rating criteria for limitation of motion of the arm.  Under this Diagnostic Code, a 20 percent rating is warranted when motion is limited at shoulder level for either arm and midway between side and shoulder level for the minor arm; a 30 percent rating is warranted when motion is limited midway between side and shoulder level for the major arm and to 25 degrees from side for the minor arm; and a 40 percent rating is warranted when motion is limited to 25 degrees from side for the major arm.  Normal forward flexion and abduction of the shoulder are from 0 degrees to 180 degrees with 90 degrees being at shoulder level.  38 C.F.R. § 4.71, Plate I.  

The evidence reflects that the Veteran is right hand dominant.  Thus his right shoulder is his "major" arm.

The Veteran filed an increased rating claim on August 4, 2004.  Prior to this date, a January 2004 VA treatment record noted that the Veteran had full range of motion.  

At the January 2005 VA examination, the Veteran reported that his right shoulder pain was a three out of 10 on the pain scale, but after changing a light bulb a couple of days earlier, it went to a 10 out of 10.  He complained of weakness, fatigability, and lack of endurance.  He also indicated that he had experienced swelling, heat and redness in the past, especially with working.  He avoided overhead activities and had a cortisone shot, which did not help.  During flare-ups, when "really bad," he could not do anything.  Flare-ups were rated as a 10 out of 10.  They were happening less frequently since he was not currently working.  He did not use assistive devices.  There were no surgeries, dislocations or recurrent subluxations.

Range of motion was 90 degrees flexion, 40 degrees internal and external range of motion, and 80 degrees abduction.  The Veteran refused to do repetitive motion as it felt as if he was "forcing it."  Facial grimacing was noted throughout all motion.  There were no impingement signs and the examiner observed that the Veteran could raise his hands to get his shirt on and off.  The diagnosis was degenerative joint disease of the right shoulder.  

The RO denied an increased rating in December 2005.  However, additional VA treatment records pertaining to the right shoulder were added to the claims file within a year of this decision.  Importantly, a May 2006 record showed that the Veteran presented with right shoulder pain.  He had recently been laid off.  He had two areas of pain, one was anterior and the other was over the deltoid.  On examination, he had a lot of pain with cross-armed adduction.  There were no signs of obvious atrophy.  An MRI showed a small full-thickness tear of the supraspinatus at its origin.  There was also a lot of AC joint arthritis.  

A January 2006 record showed that lateral and forward abduction were to 45 degrees.  There was no improvement with passive abduction.  However, an August 2006 VA treatment record showed that flexion and abduction were limited to 90 degrees.  He had a positive Neer's impingement test.  Hawkins's test was mildly positive.  

A March 2006 private MRI from United Hospital Center showed partial full thickness tear of the supraspinatus tendon at its insertion on the greater tuberosity.  A few of the tendon fibers were intact, however.  There was also severe hypertrophic disease at the acromioclavicular joint with extensive edema in the bone marrow adjacent to the joint.

A December 2006 record showed that flexion was to 140 degrees with painful arc from 55 degrees.  Abduction was 65 degrees with pain and external rotation was 50 degrees with pain.  Treatment records also showed that the Veteran underwent physical therapy for his right shoulder pain as well as cortisone injection.  

An April 2007 private chiropractic record shows that the Veteran reported persistent shoulder pain on a pain scale of 10 out of 10, mostly with lifting.  

The Veteran was afforded another VA examination in January 2008.  He reported pain, weakness, stiffness and an inability to use his arm above his head.  He could not sleep on his right side and had no endurance.  If he did any kind of lifting, pulling or using a hammer, he would have no motion for the following two days.  

Flare-ups were caused by any attempt to use the arm for an activity.  During a flare-up, he essentially would have no shoulder motion for a couple of days, representing a significant additional limitation during a flare-up.  There were no alleviating factors.  There were no dislocations or subluxations.  It was observed that the condition prevented the Veteran from performing his usual occupation as a carpenter.  He only worked about six months out of the year in a supervisory management position.  The shoulder problem did not affect his activities of daily living.  

On examination, there was no girdle atrophy.  Active range of motion was 45 degrees of flexion, but passively, it could be brought up to 110 degrees.  He demonstrated 45 degrees of shoulder abduction actively, but passively, it could be adducted to 90 degrees.  He demonstrated 60 degrees of external rotation both active and passive and 10 degrees internal rotation both active and passive.  All of these motions were associated with pain throughout their range and he had absolutely no shoulder motion against any kind of resistance.  There was no loss of motion with repetition.  

There was some tenderness over the acromioclavicular joint on top of the shoulder, but there was no deformity.  The Veteran was unable to move the shoulder through enough range of motion to determine if crepitation was present.  However, the examiner did not feel any crepitation with the range of motion demonstrated.  X-rays revealed significant degenerative arthritis of the acromioclavicular joint with both dorsal and inferior spurs.  The glenohumeral joint looked normal.  The diagnosis was degenerative arthritis of the right acromioclavicular joint with rotator cuff tendinitis.  

In a February 2008 statement, the Veteran contended that the prior VA examination was deficient because his shoulder disability did affect his activities of daily living as he could not carry his son, change a light bulb, tie his shoes, or engage in activities.  He also indicated during the examination, he could only move his arm one to two inches from his side.  

At the December 2008 RO hearing, the Veteran reiterated his limitations due to the right shoulder disability and indicated that his disability rendered him unable to work.  

An April 2009 private record showed range of motion testing was 52 degrees of  flexion, 15 degrees of extension, 45 degrees of abduction, 20 degrees of adduction, 27 degrees of internal rotation, and 35 degrees of external rotation. 

At the May 2009 VA examination, the Veteran reported giving way, pain, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation several times a week and tenderness.  However, there was no deformity, stiffness, locking episodes or effusions.  He complained of severe weekly flare-ups that lasted for hours.  Precipitating factors were lifting a gallon of milk, or raising arms.  Alleviating factors were rest and medications.  During flare-ups, the Veteran indicated that he could not use his arm.  

On physical examination, there was crepitus, tenderness, weakness and guarding of movement.  Range of motion was 70 degrees flexion and 45 degrees abduction.  There was objective evidence of pain with active motion and following repetitive motion on the right side.  There was additional limitation after three repetitive motions due to pain, in that right flexion was additionally limited to 65 degrees.  

The impact on occupational activities included problems with lifting, carrying and reaching.  He experienced weakness, fatigue, decreased strength and pain.  There were severe effects on his activities of daily living.  

At the June 2009 private examination, the Veteran reported that use of the right upper extremity for any lifting or working with a hammer as well as pushing and pulling caused increased pain.  On examination, there was tenderness over the subacromial area.  Range of motion was 100 degrees flexion, 70 degrees abduction, 20 degrees adduction, 50 degrees internal rotation and 45 degrees external rotation.  

Analysis

Although the January 2005 VA examination indicated that flexion was to 90 degrees and abduction was to 80 degrees, the examiner did observe facial grimacing throughout the entire range of motion.  The examiner did not address any additional functional limitations due to pain pursuant to Deluca, supra.  Importantly, throughout the course of the appeal, the Veteran has reported that he essentially has no use of his arm during flare-ups.  The January 2008 VA examiner also noted significant additional limitation during flare-up.  Thus, with consideration of DeLuca, the Board finds that a 40 percent rating throughout the course of the appeal more accurately reflects the Veteran's disability picture.  Diagnostic Code 5201.  

Since the Veteran has been granted the maximum rating possible based on limitation of motion and a higher rating would require ankylosis further consideration of functional limitation under 38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.  See Johnston v. Brown.

The preponderance of the evidence is also against a rating in excess of 40 percent for the right shoulder under other applicable diagnostic codes.  Diagnostic Code 5200 is not applicable because there has been no evidence showing that the Veteran has ankylosis of his right shoulder.  On all examinations, the Veteran has exhibited the ability to move his shoulder.  In other words, his right shoulder has never been in a fixed position.  

There have also been no findings or subjective complaints of impairment of the humerus to warrant a higher rating under Diagnostic Code 5202.  Diagnostic studies have not shown such impairment.  In addition some of the criteria of Diagnostic Code 5202 overlap with the criteria contained in Diagnostic Code 5201.  For instance guarding of arm movements overlaps with the rating based on limitation of motion.  Evaluation of the same symptoms under multiple diagnostic codes is prohibited.  38 C.F.R. § 4.14 (2011); see Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that separate ratings are permissible where the rating criteria are wholly separate).  

Further, the Veteran cannot receive a higher disability rating under Diagnostic Code 5203 because it provides for a maximum schedular rating of 20 percent rating.  A separate rating under that code would not be warranted, because diagnostic studies have not shown dislocation, nonunion, or malunion of the clavicle and there is no other evidence of such impairment.  38 C.F.R. § 4.71, Diagnostic Codes 5200, 5202 and 5203.  

Thus, the evidence demonstrates that the severity of the right shoulder disability approximates the criteria for a 40 percent under Diagnostic Code 5201.   As the preponderance of the evidence weighs against a claim for a higher rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

In conclusion, a 40 percent rating, but no higher, is warranted for degenerative arthritis of the right shoulder, effective, August 5, 2004.  


Radiculopathy of the Right and Left Lower Extremities 

The RO has assigned separate 10 percent ratings under Diagnostic Code 8520.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of muscles below the knee, and knee flexion is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.  

Under the provisions of 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

Based on the evidence of record, the Board finds that the Veteran's service-connected radiculopathy of the right and left lower extremities warrants separate 20 percent ratings for moderate incomplete paralysis, effective August 4, 2004, the date the Veteran first asserted that he experienced numbness and cramping in his legs.  Prior to that date, the Veteran expressly denied any leg radiation as noted in the March 2003 VA examination.  Although sensation was intact at the January 2005 VA examination, the examiner found that muscle strength was slightly diminished bilaterally and reflexes were abnormal.  Thus, the Board finds that that given these findings, the Veteran radiculopathy more nearly approximates moderate incomplete paralysis of the sciatic nerve.   

Nevertheless, ratings in excess of 20 percent are not warranted.  Muscle tone has been normal and there have been no findings of atrophy.  Although diminished, the Veteran still exhibits fair muscle strength.  Importantly, although decreased sensation has been observed, there have been no consistent findings of significant sensory deficit.  The Veteran's disability picture is consistent with moderate disability warranting the current separate 20 percent rating under Code 8520 for moderate incomplete paralysis of the sciatic nerve.    

In sum, separate 20 percent ratings, but no higher, are warranted for radiculopathy of the right and left lower extremities, effective, August 4, 2004. 

Nasal Congestion/Chronic Sinusitis

The Veteran's nasal congestion/chronic sinusitis has been evaluated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513.  Under this code, a 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The claims file shows that in April 1994, the Veteran underwent a septoplasty with endoscopic sinus surgery including bilateral anterior ethmoidectomies and middle meatal antrostomies.

At the May 2009 VA examination, the Veteran reported frequent headaches behind the eyes due to the sinus congestion.  He had a headache three weeks out of the month, constantly.  The pain was described as a dull headache right behind and above the eyes.  There was no nausea or vomiting.  Headaches were not prostrating.  The Veteran took nasal spray every night and ibuprofen for headache.  The Veteran denied any history of incapacitating episodes, but reported near constant non-incapacitating episodes that included headache, purulent drainage and sinus pain.  The episodes were near constant and lasted seven to 14 days.  It was noted that the Veteran underwent a septoplasty in April 1994.    

On examination, there was tenderness and evidence of active disease in the maxillary sinuses.  There was no nasal obstruction, nasal polyps, septal deviation, permanent hypertrophy of turbinates, rhinoscleroma, tissue loss, scarring or deformity, Wegener's granulomatosis or granulomatous infection.  A contemporaneous CT gave an impression of sinusitis.  While working as a carpenter, he was around a lot of sawdust that made his congestion worse.  The diagnosis was sinusitis.  There was a severe effect on chores and shopping.  His sinuses also "clogged up" at night and woke him.  

The June 2009 private examination for SSA purposes indicated that the Veteran's nasal mucosa was normal pink without discharge.  An October 2009 VA examination again diagnosed sinus headaches, which had a mild effect on chores, shopping, recreation and travel.  A November 2009 VA opinion indicated that the Veteran's chronic congestion had lead to the development of frequent sinus headaches.  

Therefore, based on the medical evidence of record and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 30 percent rating is warranted under the general ratings formula for sinusitis.  While the VA examination documented that the Veteran did not suffer from incapacitating episodes, the Veteran did report near constant non-incapacitating episodes that included headache purulent drainage and sinus pain.  Significantly, the examiner found evidence of active disease on examination.  Therefore, the Board finds that the Veteran's sinusitis more nearly approximately a 30 percent disability rating. 

However, based on the medical evidence of record, a higher 50 percent rating is not warranted under the general ratings formula.  Again, a 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The VA examination did not show chronic osteomyelitis.  Moreover, the evidence of record clearly shows that the Veteran has only had one surgery.  In other words, the evidence does not show that he has required repeated surgeries.  

Further, as the Veteran has specifically denied any characteristic prostrating attacks with respect to his associated sinus headaches, a higher rating or separate rating would also not be warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches. 
 
Thus, the evidence demonstrates that the disability approximates the criteria for a 30 percent rating.  As the preponderance of the evidence weighs against a higher rating, and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The application of schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In the May 2007 Joint Motion for Remand, the parties essentially agreed that there was evidence that the service-connected back disability caused marked interference with employment.  In September 2007, the Board remanded that question for referral to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an extraschedular rating.  

In May 2010, the Director of Compensation and Pension determined that in accordance with Thun, which was decided after the May 2007 Joint Motion for Remand; no unusual or exceptional disability pattern had been demonstrated to render the regular rating criteria impractical.  The findings of significant loss of motion and pain were currently rated appropriately under the General Rating Formula for the Spine.  Thus, the Director determined that extraschedular evaluation for the low back is not warranted.
Likewise, the Board also finds that an extraschedular evaluation for the Veteran's low back disability is not warranted.  Under the "law of the case" doctrine, an earlier determination by an appellate court is binding upon that appellate court in a later review of the same case.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995; Johnson v. Brown, 7 Vet. App. 25, 26-27 (1994).  The Court has recognized an exception to the "law of the case" doctrine when an intervening change in the controlling law would lead to a different outcome of the case.  Johnson, supra; see also Goble v. Brown, 9 Vet. App. 22 (1996); Winslow v. Brown, 8 Vet. App. 469, 473.  As in the instant case, Thun, supra, is an intervening change in the applicable law.
In Chisem, the Court established the procedure to be employed when a supervening decision changes the law.  In such circumstances, the Board should examine whether that decision has clearly changed the Court's law and, by operation of law, modified any earlier mandate.  Chisem, 8 Vet. App. 376.  In the instant case, Thun clearly modified the circumstances under which referral for extraschedular evaluation was warranted.  
Now, in accordance with Thun, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Here, the Veteran has primarily reported low back pain and limitation of motion.  The current 40 percent rating assigned under the previous and current criteria is primarily based on these symptoms.  In turn, his symptoms are adequately addressed by the rating criteria a low back disability.  Accordingly, extraschedular consideration is not warranted. 

Moreover, with respect to the remaining disabilities on appeal, again, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Service connection for birth defects, to include sinus and skin disabilities, in the Veteran's child, is denied.

An increased rating in excess of 40 percent for lumbosacral strain with degenerative disc disease, is denied.

An increased 40 percent rating for degenerative arthritis of the right shoulder, is granted.  

An initial 20 percent rating for radiculopathy of the right lower extremity, is granted, effective August 4, 2004.  

An initial 20 percent rating for radiculopathy of the left lower extremity, is granted, effective August 4, 2004.  

An increased 30 percent rating for nasal congestion/chronic sinusitis, is granted.  


REMAND

The Veteran claims that his skin disability is due to his exposure to hazards while stationed in the Southwest Asia Theatre of Operations.  The Veteran was afforded a VA examination for his skin disability in October 2009.  The examiner diagnosed keratoses but failed to provide an etiology opinion.  Thus, a new medical examination is necessary to determine the etiology of any currently manifested skin disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).     

In regards to the matters of increased ratings for degenerative arthritis of the right elbow, left knee and right knee, the May 2009 VA examination noted that there was pain on active range of motion of all of these joints and documented to what degrees there was additional limitation due to pain after repetitive motion.  The examiner also observed that the Veteran experienced flare-ups of pain.  However, the examiner did not report whether there was additional limitation of motion due to the identified pain on active motion or flare-ups.  Hence, the examination report does not meet the requirements imposed by the Court's decision in Mitchell.  Accordingly, these issues must be returned for another VA examination.  

With respect to the issue of entitlement to TDIU, the August 2011 remand directed the RO to send the Veteran's claims file to a VA physician with appropriate expertise to determine whether his service-connected disabilities prevented him from securing or following substantially gainful employment for which his education and occupational experience would have otherwise qualified him prior to February 7, 2009.  However, based on review of the claims file, it does not appear that an opinion has been done.  Thus, this issue must be returned to the RO for compliance with the August 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the RO should also request that the Veteran clarify his income for the years prior to February 7, 2009 in order to better determine whether he was substantially gainfully employed during those years.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the Veteran complete a formal application for TDIU and clarify his income for the years prior to February 7, 2009.

2.  The Veteran should be scheduled for an appropriate VA skin examination to determine whether any currently manifested skin disability is related to a disease or injury in service.  

The claims file must be made available to the examiner for review, including relevant records in Virtual VA.  

The examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current skin disability is related to service, to include service in the Southwest Asia theatre of operations.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of in-service injuries and symptoms and symptoms since service. 

The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

3.  The Veteran should be afforded a VA examination of the right elbow, left knee and right knee. The examiner should review the claims folder, including relevant records in Virtual VA.

The examiner should report the ranges of motion in degrees.  The examiner should report whether there is additional functional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

If the examiner is not able to answer these questions, reasons for this inability should be provided.

4.  The claims file, including relevant records in Virtual VA, should be referred to a VA physician with appropriate expertise to determine whether the Veteran's service-connected disabilities prevented him from securing or following substantially gainful employment for which his education and occupational experience would have otherwise qualified him prior to February 7, 2009. 

The opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (lumbosacral strain, degenerative arthritis of the right shoulder, degenerative arthritis of the right elbow, degenerative arthritis of the right knee, degenerative arthritis of the left knee, and nasal congestion/chronic sinusitis) would have, collectively, prevented him from securing or following substantially gainful employment for which his education and occupational experience would have otherwise qualified him for any period from July 31, 1996 to September 11, 2008. 

The opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (lumbosacral strain, degenerative arthritis of the right shoulder, degenerative arthritis of the right elbow, degenerative arthritis of the right knee, degenerative arthritis of the left knee, nasal congestion/chronic sinusitis, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity)) would have, collectively, prevented him from securing or following substantially gainful employment for which his education and occupational experience would have otherwise qualified him for any period from September 12, 2008 to February 6, 2009).  

The opinion provider must provide a rationale for each opinion. If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The opinion provider is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the opinion provider rejects the Veteran's reports, he or she should provide a reason for doing so. 

5.  The RO should review the examination reports/opinions to ensure that they contain the information and opinions requested in this remand and is otherwise complete. 

6.  If the schedular requirements for a TDIU are not met for any part of the period from July 31, 1996 to November 29, 2000 and there is evidence that the service-connected disabilities precluded gainful employment, the RO should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) for the period from July 31, 1996 to November 29, 2000. 

7.  If any benefit on appeal remains denied, the RO should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


